Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provision of AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/763344 RCE filed 05/25/2022.     
Claims 1, 3-9, & 19 have been examined and fully considered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

1. Claims 1, 3-9 &19 are rejected under 35 U.S.C. 103(a) as being obvious over TRIEBEL in “Quantitative analysis of N-acylphosphatidylethanolamine molecular species in rat brain using solid-phase extraction combined with reversed-phase chromatography and tandem mass spectrometry,” in view of HAN in Plasmanogen deficiency in early Alzheimer’s disease subjects and in animal models: molecular characterization using electrospray ionization mass spectrometry and further in view of and further in view of GROWDON in US 5631168.
Plasmalogen de®ciency in early Alzheimer's disease subjects and
in animal models: molecular characterization using electrospray
ionization mass spectromet
With respect to Claim 1, 4-5, 7-8, & 19, TRIEBL et al. teach of method for the sensitive and selective identification and quantification of N-acylphosphatidylethanolamine molecular species(abstract). TRIEBEL more specifically teaches of NAPE association with neural protection( the claimed neurodegenerative diseases are a breakdown of neural tissue)(Page 2474, column 2, paragraph 2). Specifically, TRIEBEL et al. further teach of that an increase of NAPE post neural damage (in situations like alzheimers), indicates neuroprotective mechanisms(Page 2474, column 2, first paragraph). TRIEBEL et al. even further teach of detection by LC and MS(Page 2475, column 1, paragraph 1) and also of tandem mass spectrometry detection(title). TRIEBEL et al. more specifically teaches below. 1 nmol of commercially available NAPE standards PE 18:1/18:1-N-19:0 and PE 18:1/18:1-N-20:4 were spiked to 100 L of the synthesized heptadecanoyl NAPEs and their concentrations were calculated from the mass spectrometric peak areas(Page 2475, column 2, first paragraph) for comparison to the compounds measured. TRIEBEL et al. further teach of detecting other NAPE compounds that fall into the claimed categories of NAPES which are detected(Table 2, Figure 3, Page 2476, column 2, paragraph 2). TRIEBEL et al. do not specifically teach of detection of NAPE in neurodiseased patients, however, HAN does in fact teach of  this.



 HAN et al. teach of a method for diagnosing a patient's Alzheimer's disease health state or change in health state, or for diagnosing Alzheimer's disease, dementia, cognitive impairment, the risk of Alzheimer's disease, the risk of cognitive impairment, or the risk of dementia in a patient (abstract), the method comprising the steps of:
a) analyzing a sample from said patient(male or female, Page 1170, Column 1, first paragraph and table 1) to obtain data for one or more than one metabolite marker ( Page 1169-1170; Table 1, page1170, table 2-4), wherein the quantifying data is obtained using a triple quadrupole mass spectrometer (“Finnigan TSQ-700 Spectrometer,” page 1170, right col., second para.); This includes monitoring the white and grey matter of the brain for oxidative damage(damage to the neural tissue)(Page 1168, Column 1 & 2),
b)    comparing the quantifying data for said one or more than one metabolite marker to corresponding data obtained for one or more than one reference sample (CDR=0, Table 1, page 1170) to identify an increase or decrease in the level of said one or more than one metabolite marker in said sample (CDR=0 versus CDR=3, Table 2, page 1172); and
c)    using said increase or decrease in the level of said one or more than one metabolite marker in said sample for diagnosing said patient's Alzheimer's disease health state or change in health state, or for diagnosing Alzheimer's disease, dementia, cognitive impairment, the risk of Alzheimer's disease, the risk of cognitive impairment, or the risk of dementia in said patient (abstract), wherein the one or more than one metabolite marker comprises one or more molecule selected from the group consisting of: phosphatidylethanolamine PtdEt 16:0/18.1, 18:0/18.1 (“D” markers, Table 2, page 1172 and Table 3, page 1175), plasmenylethanolamine plasmenyl 16:0/18.1, 16:0/20.4, 16:0/22.4, 16:0/22.6, 18:0/18.1, 18:0/18.2, 18:0/20.4, 18:0/22.6 (“P” markers, Table 2, page 1172 and Table 3, page 1175, table 4), and combinations thereof. HAN et al. also teach of using internal standards(Page 1169, column 2, materials and methods, paragraph 1- among many other places in the reference). It would have been obvious to one of ordinary skill in the art to test for Alzheimers disease by detecting NAPEs as is done in HAN in the method of TRIEBEL due to the need in the art to better understand pathogenic mechanisms underlying alzheimers disease (HAN, Page 1168, column 1,first paragraph under abastract ).  TRIEBEL and HAN do not teach that the sample is a blood sample(serum or plasma).
GROWDON et al. is used to remedy this deficiency and specifically teach of detection mechanisms for neurodegenerative diseases in a sample of body fluid(serum or plasma)(abstract) and further teach of treating and determining the efficacy of a drug used to treat a neurodegenerative disease(Abstract). It would have been obvious to  one of ordinary skill in the art to detect in body fluid samples treat the patient with a drug due to the need in the art for better treatments and detection mechanisms due to Alzheimer’s to poor disease prognosis (summary of the invention).
With respect to Claims 3, 6 , GROWDON et al. teach of detecting Parkinson’s (detailed description, 2nd paragraph).
With respect to Claim 9, HAN et al. teach of the claimed levels of compounds and comparison to a control(Figure 4, Table 2, and the other figures).
Response to Arguments
Applicant's arguments filed 05/25/2022 have been fully considered but they are not persuasive. 
The prior 112 b rejection is overcome due to the instant amendments made by applicant.
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the prior art, applicant’s argues that none of the references teach of detecting NAPE compounds specifically for Alzheimer’s. The examiner sees this point, but maintains that the combination of prior art make this obvious.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Specifically, the first reference HAN teaches of detecting similar compounds and monitoring damage in brain tissue. The third reference, BASIT teach of measuring the neural tissue damage(such as with alzheimers as taught in HAN and COOK), against a background of hundreds of lipid species(abstract) including the NAPE particles/compounds (BASIT, Figures 2.7- 7, Page 50, column 1, paragraph 1 ).
All claims remain rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797